Williams, J.
The question in this case is, has the circuit court jurisdiction of a suit where the remedy sought is by certiorari. No recital of facts is necessary to precede the decision of the question.
The circuit court is of limited jurisdiction — limited by the act creating the court. If it were not so provided *118in the act, the circuit court could not hear appeals from justices of the peace. Certiorari is only a mode of redress where the more common remedy by appeal is not provided. Appellate jurisdiction is not conferred by giving a court original jurisdiction in civil actions. Certiorari is a “special proceeding.” See sections 2606, 2607 of the Eevision.
In cases of ad quod damnum,, and of partition, which are special proceedings, the jurisdiction is specifically conferred upon the circuit court. 'The writ of certiorari is not mentioned. According to the well-known rule of interpretation, jurisdiction is not conferred. See chapter 86, acts of 12th general assembly, and sections 3487 and 3488 of the Eevision.
Affirmed.